IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36158

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 532
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 28, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JESUS VASQUEZ SANCHEZ,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Judgment of conviction and unified sentence of life with thirty-five years
       determinate for first degree murder, and fourteen-year concurrent determinate
       sentence for grand theft, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                       Before LANSING, Chief Judge, GRATTON, Judge
                                  and MELANSON, Judge

PER CURIAM
       Jesus Vasquez Sanchez was convicted of first degree murder, Idaho Code §§ 18-4001,
18-4002, 18-4003, and grand theft, I.C. §§ 18-2403, 18-2407(1) and 18-2409. The district court
imposed a unified sentence of life with thirty-five years determinate for first degree murder, and
a fourteen-year concurrent determinate sentence for grand theft. Sanchez appeals, contending
that the sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Sanchez’s judgment of conviction and sentences are affirmed.




                                                   2